DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed April 27, 2022 in response to the Office Action of October 27, 2022, is acknowledged and has been entered. Claims 1, 7-17 and 20 are pending. Claims 2-6 and 18-19 are canceled. Claim 1 is amended. Claims 9-15 and 17 remain withdrawn. Claims 1, 7, 8, 16, and 20 are currently being examined.

New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


NOTE: Claim 1 is amended to recite a method that can have two outcomes: (1) gene expression for IL2RG determined to be greater than or equal to 9.3 and administering combination treatment; or (2) gene expression for IL2RG determined to be less than 9.3 and no administration step occurs. The claims now only require administering combination treatment “if” (or when) the gene expression cutoff for the IL2RG is greater than or equal to 9.3. The rejection immediately below applies to methods having outcome (2) where gene expression for IL2RG determined to be less than 9.3 and no administration step is required.
2.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) determining expression level for IL2RG from a biological sample of the patient for comparison to a numerical value of 9.3. Thus, the claims are directed to the judicial exception of naturally occurring IL2RG expression levels. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite generic determination of naturally occurring levels of gene expression. The steps of determining IL2RG gene expression levels, including in breast tissue, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Rody et al (Breast Cancer Research, 2009, 11:R15), Sabatier et al (Oncotarget, 2014, 6:5449-5464), and US Patent Application Publication 2018/0080087, Bacus et al (claiming priority to 2016) teach known, established, and routine laboratory methods for detection of IL2RG gene expression, particularly Rody and Sabatier who use a commercially available Affymetrix microarray to measure IL2RG expression levels (see Rody and Sabatier prior art rejections below, and see Bacus Table 1; [41-44]; Example 1).  Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is amended to recite a step of “administering combination treatment comprising two or more treatments to the patient if the gene expression cutoff for the interleukin-2 receptor subunit gamma is greater than or equal to 9.3”. Claim 1 does not indicate what method of measurement is utilized to determine the gene expression level of IL2RG and how the value of 9.3 is derived, therefore it is unclear what value of gene expression measurement “9.3” represents and how one could identify what patients have gene expression values above or below “9.3”. Thus, one could not determine the scope of patients receiving combination treatment based on the claims as currently constituted. For example, Sanders et al (Anal. Bioanal. Chem. 2014, 406:6471-6483) focus on RT-qPCR methods of gene expression measurement and summarize other various methods of measuring gene expression known at the time the instant application was filed, including qPCR, PCR, NGS, microarray, HPLC, molecular counting, nanodrop, northern blot, and ICP-OES (Figure 1), that would result in numerical values of expression that result in vastly different populations having values greater or less than “9.3”. 
Examiner Suggestion: Amend claim 1 to recite “9.3 (log 2)” or specify the method used to determine gene expression.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


NOTE: The rejection immediately below applies to methods having outcome (2) described above where gene expression for IL2RG determined to be less than 9.3 and no administration step is required.
4.	Claim(s) 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rody et al (Breast Cancer Research, 2009, 11:R15).
Rody et al teach utilizing Affymetrix microarray to measure gene expression levels of IL2RG in breast cancer tissue patient samples, wherein levels were determined to be lower than “9.3” (see supplementary material “Additional file 1” at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2688939/  disclosing expression levels of HG-U133 Affymetrix probeset of breast cancer patients- see row# 89, probeset 204116_at for IL2RG copied below).


    PNG
    media_image1.png
    171
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    18
    948
    media_image2.png
    Greyscale
 
Thus, Rody et al teach determining gene expression level for IL2RG from a breast cancer tissue sample of a patient, wherein the gene expression level is below 9.3.



Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 7, 8, 16, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Sabatier et al (Oncotarget, 2014, 6:5449-5464), in view of Callahan et al (Frontiers in Oncology, January 15, 2015, 4:1-6).
Sabatier et al teach a method comprising: 
(a) determining one or more expression levels for a set of biomarkers from a breast tumor tissue of a patient including biomarkers IL2RG, PDL1, CTLA4, and CD2;
(b) determining that IL2RG, CTLA4, and CD2 are significantly up-regulated in expression in breast cancers that also significantly overexpress PD-L1;
(c) (i) labeling (GO Term Label) the breast cancers associated with PD-L1, IL2RG and CD2 overexpression as immune subtypes and immune evasion mechanisms in Supplementary Table 6 such as immune response (row 5), positive regulation of immune process (row 7), regulation of lymphocyte activation (row 11), and several more (see exemplary section of Table 6 (previously presented of record), full table can be accessed directly from the article online), (ii) identifying the known immune mechanisms and process associated with overexpression of the genes such as inflammation for IL2RG (p. 5455, col. 2, first paragraph); (iii) identifying cancers having PDL1 overexpression as being tumor immune suppressive where enhanced PD1/PDL1 pathway activation attenuate lymphocyte activation to terminate immune responses to the tumor (p. 5450, col. 1);
(d) suggesting breast cancer with upregulated PD-L1 expression should be treated with PD1/PDL1 inhibitors due to the known correlation of several cancers overexpressing PDL1 and being responsive to anti-PDL1 therapies (abstract; p. 5458, col. 2, first paragraph).
Although Sabatier et al suggest overexpression of these biomarker genes indicate an immune suppressive tumor needing anti-PDL1 therapy, Sabatier et al does not teach the numerical cutoff value to indicate overexpression as claimed. Although Sabatier et al label patients having significant PDL1, IL2RG, CTLA4, and CD2 gene overexpression by immune subtypes with immune evasion mechanisms, Sabatier et al does not label the immune evasion subtype as a “Cluster” number.  Sabatier et al suggests selecting anti-PDL1 therapy for breast cancer patients overexpressing the biomarker genes but does not demonstrate administering the therapy to the patients or teach administering a combination of PD1/PDL1 inhibitors with CTLA4 inhibitors intravenously.
Callahan et al suggest CTLA4 inhibition combined with PD1/PDL1 pathway blockade because CTLA4 and PD1 are non-redundant pathways for the regulation of T-cell responses, wherein the combination could have additive or synergistic potential. Studies have demonstrated that combined PD1 and CTLA4 blockade has a synergistic anti-tumor result in a mouse model of colon adenocarcinoma and with a vaccine in a mouse model of melanoma (p. 1-2). Callahan et al teach combined CTLA4 and PD1 blockade resulted in increased response rates for melanoma patients clinically, compared to monotherapy (p. 2). Callahan et al teach that expression of PDL1 has been studied intensely as a biomarker for PD1/PDL1 pathway blockade effectiveness in the treatment of cancer. Overexpression of PDL1 has been linked to therapeutic response to PD1 inhibitor nivolumab clinically, wherein patients negative for PDL1 did not respond to therapy (p. 3, col. 2). Numerous studies have linked PDL1 overexpression with clinical success of therapy blocking PD1 and PDL1 (p. 3, col. 2). Callahan et al reference studies where the blockade therapies are administered intravenously (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to identify the patients for therapy with PD1/PDL1 pathway inhibitor in the method of Sabatier et al when PDL1 and associated genes IL2RG, CTLA4, and CD2 are overexpressed above cutoffs, including overexpression that encompasses the range above 9.3(log 2). One would have been motivated to, and have a reasonable expectation of success to, because Sabatier et al identify overexpression of these genes as biomarkers of PDL1-overexpressing breast tumors, and Sabatier et al and Callahan et al teach that PDL1-overexpressing tumors are established as being responsive to PD1/PDL1 pathway inhibitor therapies. It would have been well within the level of the ordinary skill artisan to identify tumors having overexpression of these biomarkers in the range above the instantly claimed cutoffs as being PDL1-upregulated tumors responsive to PD1/PDL1 pathway inhibitors, given Sabatier et al teach increased expression of these biomarkers identifies PDL1-overexpressing tumors.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine and administer CTLA4 inhibitor therapy with the PD1/PDL1 inhibition therapy intravenously in the method of Sabatier et al. One would have been motivated to, and have a reasonable expectation of success to, because Callahan et al teach that the two modes of treatment promote tumor immune response and are non-redundant therapies that could have additive or synergistic therapeutic effect, teach preclinical studies demonstrate synergy with combined treatment, teach that combined CTLA4 and PD1/PDL1 pathway blockade have resulted in improved objective response rates for cancer patients clinically, and teach known studies where the blockade therapy is administered intravenously.
It is noted for definition purposes, that the instant specification discloses “Cluster 1” patients are characterized by having significantly higher than normal expression of PD-L1 and CTLA-4 ([96]). Instant claim 16 characterizes a Cluster 1 patient as having overexpression of IL2RG. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Sabatier et al to characterize patients as having a subtype encompassed by “Cluster 1” who have significantly higher than normal expression of IL2RG, CD2, PD-L1 and CTLA-4. One would have been motivated to, and have a reasonable expectation of success to, because Sabatier et al successfully characterize and identify various subtypes of patients having overexpression of IL2RG, CD2, PD-L1 and CTLA-4 and needing treatment with PD1/PDL1 pathway inhibitors.




Response to Arguments
6.	Applicants argue that Sabatier mentions IL2RG once and does not disclose administering a combination treatment based on the expression level of IL2RG. Applicants argue that Sabatier teaches analysis of PDL1 expression in breast cancer and suggests treatment by PDL1-inhibitors when breast cancer is PDL1-upregulated basal breast cancer. Applicants argue that Sabatier bases their suggested treatment on PDL1 expression and not IL2RG. Applicants argue that Callahan does not remedy this deficiency.

7.	The arguments have been considered but are not persuasive. Contrary to arguments, in addition to the passage cited by Applicants, Sabatier specifically mentions IL2RG several times as a biomarker increased in expression for use in identifying breast cancer as PDL1-overexpressing and in need of anti-PDL1 therapies. For example, IL2RG is identified as an overexpressed, up-regulated gene in breast tumors having increased PDL1 expression (“up PDL1”) in Supplementary Tables 5 and 6. Supplementary Table 5 discloses expression value data for IL2RG in row #36 as having 1.7 ratio fold (log2) increase in expression in “up PDL1” versus “no up” tumors.

Supplementary Table 5: List of 359 genes differentially expressed between breast cancers with versus without PDL1 upregulation.

    PNG
    media_image3.png
    56
    1134
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    27
    1167
    media_image4.png
    Greyscale


Row 36 continued:

    PNG
    media_image5.png
    52
    650
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    25
    610
    media_image6.png
    Greyscale


Supplementary Table 6. GO biological processes associated with the 359 genes differentially expressed between breast cancers with versus without PDL1 upregulation.

    PNG
    media_image7.png
    246
    1872
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    251
    1868
    media_image8.png
    Greyscale

Table 6 lists IL2RG as overexpressed in the PDL1-up group and discloses IL2RG expression is associated with biological processes listed in rows 5, 7, 11, 12-16, 19, 22, 38, 39, 58, 60, 69, 81, 82, 84, 103, 116, 121, 128, 173, 190, and 220.  Due to the size of the table, Examiner cannot copy and paste all rows to show the repeated disclosure of IL2RG as an overexpressed gene indicative of “PDL1-up” breast tumors and associated with various cell processes and subtypes.
	Thus, contrary to arguments, Sabatier specifically discloses IL2RG as a gene “overexpressed in the PDL1-up group”, which renders obvious overexpression values falling in the ranges above “9.3” and 9.3 (log2), in breast tumors identified as having PDL1 overexpression and in need of anti-PDL1 therapy. Sabatier provides clear data that determining increased IL2RG expression, increased encompassing any increasing expression values above the cutoffs instantly claimed, identifies patients in need of anti-PDL1 therapy. 
Contrary to arguments, Sabatier does not base their treatment suggestion on detecting PDL1 expression alone, but rather, discloses several overexpressed biomarkers, including IL2RG, that can be used to characterize and identify tumors that are PDL1-overexpressing and in need of treatment.
	With regard to combination treatment, Callahan remedies these deficiencies for the reasons of record.

8.	Applicants argue that Sabatier does not teach the decision tree recited in claim 16 and the assignment of patients to clusters 1-7, or the selection of specific treatments based on the patient’s assigned cluster. Applicants reiterate that Sabatier is focused on detecting the expression of PDL1.

9.	The arguments have been considered but are not persuasive. Contrary to arguments, the entire decision tree recited in claim 16 is not required to practice the claimed method if the first criteria of the decision tree are satisfied. The cited references render obvious practicing the method with the initial criteria of the decision tree, for the reasons stated on record. The cited references render obvious characterizing the patients as having the criteria of Cluster 1 (“CL1” in instant Figure 4) and administering combination treatment of CTLA4 and PD1/PDL1 pathway blockade for the reasons of record.
	

10.	All other rejections recited in the Office Action mailed October 27, 2022 are hereby withdrawn in view of amendments.


11.	Conclusion: No claim is allowed.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642